                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 1 of 12



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders, Esq. (WA Bar. 46986)
                             100 Garden City Plaza, Suite 500
                         2   Garden City, New York 11530
                         3
                             Tel. (516) 203-7600
                             Fax (516) 282-7878
                         4   csanders@barshaysanders.com
                             File No.: 121147
                         5   Attorneys for Plaintiff
                         6
                         7                     UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF WASHINGTON
                         8                              AT SEATTLE
                         9
                        10
                        11     Melissa Kelly,                                 Case No:
                        12
                                                   Plaintiff,
BARSHAY SANDERS, PLLC




                        13
                                                                              COMPLAINT
                        14                         vs.
                        15
                               IMDB.COM, INC.,
                        16
                        17                         Defendant.
                        18
                        19
                                   Melissa Kelly (“Plaintiff”), by and through its undersigned counsel, for
                        20
                             their Complaint against Defendant IMDB.COM, INC. (“Defendant”) states and
                        21
                             alleges as follows:
                        22
                        23                                  INTRODUCTION
                        24         1.     This action seeks to recover for copyright infringement and
                        25   violations of the DMCA.
                        26         2.     Plaintiff herein provides entertainment-related photojournalism
                        27   goods and services and own the rights to photographs featuring celebrities which
                        28   they license to online and print publications.

                                                                           1
                                                                PLAINTIFF'S COMPLAINT
                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 2 of 12




                         1         3.        Plaintiff has obtained U.S. copyright registrations covering many of
                         2   her photographs, and many others are the subject of pending copyright
                         3   applications.
                         4         4.        Defendant owns and operates a website known as imdb.com (the
                         5   Website are collectively referred to herein as the “Website”).
                         6         5.        Defendant, without permission or authorization from Plaintiff
                         7   actively copied, stored, modified, and/or displayed Plaintiff's photographs on the
                         8   Website and engaged in this misconduct knowingly and in violation of the
                         9   United States copyright laws.
                        10                                         PARTIES
                        11          6.       Plaintiff Melissa Kelly is an individual who is a citizen of the State
                        12   of Kansas and maintains a principal place of business in Sedgwick County,
BARSHAY SANDERS, PLLC




                        13   Kansas.
                        14          7.       On information and belief, Defendant IMDB.COM, INC., is a
                        15   Washington Corporation with a principal place of business in King County,
                        16   Washington and is liable and responsible to Plaintiff based on the facts herein
                        17   alleged.
                        18
                                                       JURISDICTION AND VENUE
                        19
                                   8.        This Court has subject matter jurisdiction over the federal copyright
                        20
                             infringement claims and federal DMCA violations pursuant to 28 U.S.C.
                        21
                             §1338(a) and 28 U.S.C. §1331.
                        22
                                    9.       This Court has personal jurisdiction over IMDB.COM, INC.
                        23
                             because IMDB.COM, INC. maintains its principal place of business in
                        24
                             Washington.
                        25
                                    10.      Venue is proper under 28 U.S.C. §1391(a)(2) because IMDB.COM,
                        26
                             INC. does business in this Judicial District and/or because a substantial part of
                        27
                             the events or omissions giving rise to the claim occurred in this Judicial District.
                        28


                                                                            2
                                                                 PLAINTIFF'S COMPLAINT
                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 3 of 12




                         1                         FACSTS COMMON TO ALL CLAIMS
                         2          11.      Plaintiff is the legal and rightful owners of photographs which she
                         3   licenses to online and print publications.
                         4          12.      Plaintiff has invested significant time and money in building her
                         5   photograph portfolio.
                         6          13.      Plaintiff has obtained active and valid copyright registrations from
                         7   the United States Copyright Office (the “USCO”) which cover many of her
                         8   photographs while many others are the subject of pending copyright
                         9   applications.
                        10          14.      Plaintiff's photographs are original, creative works in which
                        11   Plaintiff's own protectable copyright interests.
                        12          15.      Defendant is the registered owner of the Website and is responsible
BARSHAY SANDERS, PLLC




                        13   for its content.
                        14          16.      Defendant is the operator of the Website and is responsible for its
                        15   content.
                        16          17.      The Website is popular and lucrative enterprises that purposefully
                        17   display celebrity and/or news photographs, including Plaintiff's copyrighted
                        18   photographs.
                        19          18.      The Website is monetized in that it contains paid advertisements
                        20   and/or sell merchandise to the public and, on information and belief, Defendant
                        21   profit from these activities.
                        22          19.      On July 14, 2014 Plaintiff Melissa Kelly authored a photograph of
                        23   Gia Rose (“Photograph 1”). A copy of Photograph 1 is attached collectively in
                        24   Exhibit 1.
                        25          20.      Photograph 1 was registered by USCO on August 7, 2018 under
                        26   Registration No. VA 2-114-302.          A copy of the registration certificate is
                        27   attached hereto as Exhibit 3.
                        28          21.      Plaintiff observed Photograph 1 on Defendant's domain imdb.com


                                                                            3
                                                                 PLAINTIFF'S COMPLAINT
                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 4 of 12




                         1   on February 3, 2019. A copy of Screengrab of Defendant's website including
                         2   Photograph 1 is attached hereto collectively in Exhibit 2.
                         3          22.   A copy of Photograph 1 was stored and displayed on Defendant's
                         4   domain          imdb.com            at        the            following      URL:
                         5   https://www.imdb.com/name/nm4220919/mediaviewer/rm4141348352.
                         6          23.   On July 14, 2014 Plaintiff Melissa Kelly authored another
                         7   photograph of Gia Rose (“Photograph 2”). A copy of Photograph 2 is attached
                         8   collectively in Exhibit 1.
                         9          24.   Photograph 2 was registered by USCO on August 7, 2018 under
                        10   Registration No. VA 2-114-302.
                        11          25.   Plaintiff observed Photograph 2 on Defendant's domain imdb.com
                        12   on February 3, 2019. A copy of Screengrab of Defendant's website including
BARSHAY SANDERS, PLLC




                        13   Photograph 1 is attached hereto collectively in Exhibit 2.
                        14          26.   A copy of Photograph 2 was stored and displayed on Defendant's
                        15   domain          imdb.com            at        the            following      URL:
                        16   https://www.imdb.com/name/nm4220919/mediaviewer/rm2463626752.
                        17          27.   Without permission or authorization from Plaintiff, Defendant
                        18   volitionally selected, copied, modified, stored and/or displayed each of Plaintiff
                        19   copyright protected photographs (hereinafter collectively referred to as
                        20   “Photographs”), as set forth in Exhibit “1” which is annexed hereto and
                        21   incorporated in its entirety herein, on the Website.
                        22         28.    On information and belief, the Photographs were copied, modified,
                        23   stored and/or displayed without license or permission, thereby infringing on
                        24   their copyrights (hereinafter singularly the “Infringement” and collectively the
                        25   “Infringements”).
                        26         29.    Each Infringement includes a URL (“Uniform Resource Locator”)
                        27   for a fixed tangible medium of expression that was sufficiently permanent or
                        28   stable to permit it to be communicated for a period of more than transitory


                                                                          4
                                                               PLAINTIFF'S COMPLAINT
                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 5 of 12




                         1   duration and therefore constitutes a specific infringement. 17 U.S.C. §106(5);
                         2   Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).
                         3         30.    Each Infringement is an exact copy of Plaintiff's original image that
                         4   was directly copied and stored by Defendant on the Website less all of the
                         5   metadata which existed in the original image.
                         6         31.    On information and belief, Defendant takes an active and pervasive
                         7   role in the content posted on its Website, including, but not limited to copying,
                         8   posting, selecting, commenting on and displaying Plaintiff's Photographs.
                         9         32.    On information and belief, Defendant directly contributes to the
                        10   content posted on the Website by, inter alia, directly employing moderators and
                        11   administrators, as Defendant's agents (hereinafter collectively referred to as
                        12   “Employees”) who are each responsible for operating and controlling the
BARSHAY SANDERS, PLLC




                        13   activities on the Website.
                        14         33.    At all material times the Employees were acting within the course
                        15   and scope of their employment.
                        16         34.    At all material times the Employees were acting within the course
                        17   and scope of their agency.
                        18         35.    On information and belief, the Infringements were not directly
                        19   posted at the direction of a “user” as that term is defined in 17 U.S.C. §512(c).
                        20         36.    On information and belief, Defendant was aware of facts or
                        21   circumstances from which the determination regarding the Infringements was
                        22   apparent. Defendant cannot claim that it was aware of the infringing activities,
                        23   including the specific Infringements which form the basis of this complaint,
                        24   since such a claim would amount to only willful blindness to the Infringements
                        25   on the part of Defendant.
                        26         37.    On information and belief, Defendant engaged in the Infringements
                        27   knowingly and in violation of applicable United States Copyright Laws.
                        28         38.    On information and belief, Defendant's Employees actively


                                                                          5
                                                               PLAINTIFF'S COMPLAINT
                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 6 of 12




                         1   reviewed, monitored, commented, deleted and “cleaned” postings and threads
                         2   containing Plaintiff's Photographs.
                         3         39.    On information and belief Defendant has the legal right and ability
                         4   to control and limit the infringing activities on their Website and exercised
                         5   and/or had the right and ability to exercise such right.
                         6         40.    On information and belief Defendant's Employees had complete
                         7   control over and actively reviewed and monitored the content posted on the
                         8   Website.
                         9         41.    On information and belief Defendant monitors the content on the
                        10   Website.
                        11         42.    On information and belief Defendant's Employees actively review,
                        12   modify delete and/or “clean” postings and threads thereby having constructive
BARSHAY SANDERS, PLLC




                        13   notice of their contents.
                        14         43.    On information and belief of proof of this process, Defendant’s
                        15   Website     includes        a   “IMDB     Image     FAQ’s”      page   at   URL
                        16   https://help.imdb.com/article/contribution/images-videos/imdb-image-
                        17   faqs/G64MGN2G43F42PES# wherein they write “Once selected, you will have
                        18   the ability to upload images directly to IMDb. As with all other forms of
                        19   contribution, our staff will evaluate your submission.” A copy of this page is
                        20   attached hereto as Exhibit 4.
                        21         44.    Defendant provides details concerning the processing time for the
                        22   review by its staff before the posting of images to its Website at URL
                        23   https://contribute.imdb.com/times.      A sample copy of this page is attached
                        24   hereto as Exhibit 5.
                        25         45.    On information and belief, Defendant receives a financial benefit
                        26   directly attributable to the Infringements. Specifically, by way of the
                        27   Infringements, the Website had increased traffic to the and, in turn, realized an
                        28   increase their advertising revenues and/or merchandise sales.


                                                                          6
                                                               PLAINTIFF'S COMPLAINT
                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 7 of 12




                         1         46.    On information and belief, a large number of people have viewed
                         2   the unlawful copies of the Photographs on the Website.
                         3         47.    On information and belief, Defendant at all times had the ability to
                         4   stop the reproduction and display of Plaintiff's copyrighted material.
                         5         48.    As a result of Defendant's misconduct, Plaintiff has been
                         6   substantially harmed.
                         7                                  FIRST COUNT
                         8               (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                         9         49.    Plaintiff repeats and incorporates by reference the allegations
                        10   contained in the preceding paragraphs, as though set forth in full herein.
                        11         50.    The Photographs are original, creative works in which Plaintiff
                        12   owns valid copyright properly registered with the United States Copyright
BARSHAY SANDERS, PLLC




                        13   Office.
                        14         51.    Plaintiff has not licensed Defendant the right to use the
                        15   Photographs in any manner, nor has Plaintiff assigned any of its exclusive rights
                        16   in the Copyrights to Defendant.
                        17         52.    Without permission or authorization from Plaintiff and in willful
                        18   violation of their rights under 17 U.S.C. §106, Defendant improperly and
                        19   illegally copied, stored, reproduced, distributed, adapted, and/or publicly
                        20   displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
                        21   exclusive rights in its copyrights.
                        22         53.    Defendant's reproduction of the Photographs and display of the
                        23   Photographs on the Website constitutes willful copyright infringement. Feist
                        24   Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361
                        25   (1991).
                        26         54.    As a direct and proximate result of Defendant's misconduct,
                        27   Plaintiff has been substantially harmed and should be awarded statutory
                        28   damages against Defendant pursuant to 17 U.S.C. §504(c) of up to $150,000 per


                                                                          7
                                                               PLAINTIFF'S COMPLAINT
                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 8 of 12




                         1   infringement in an amount to be proven at trial.
                         2                                    SECOND COUNT
                         3                           (Contributory Copyright Infringement)
                         4          55.    Plaintiff repeats and incorporates, as though fully set forth herein,
                         5   each and every allegation contained in the preceding paragraphs, as though set
                         6   forth in full herein.
                         7          56.    Defendant had a continuing relationship with the individuals using
                         8   the Website and, thus, Defendant's actions substantially contributed to the
                         9   infringing activity.
                        10          57.    Defendant's actions show a relationship to the infringing activity
                        11   beyond just mere operation of a Website business.
                        12          58.    Defendant is liable as contributory infringer since it had actual
BARSHAY SANDERS, PLLC




                        13   and/or constructive knowledge of another's infringing conduct and induced,
                        14   caused and/or materially contributed to that conduct. See e.g., Perfect 10, Inc. v.
                        15   Amazon.com, Inc., 508 F.3d. 1146, 1171 (9th Cir. 2007); Metro-Goldwyn-
                        16   Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 929-30 (2005); A&M
                        17   Records, Inc. v. Napster, Inc. 239 F.3d 1004, 1019 (9th Cir. 2001); Sony Corp.
                        18   v. Universal City Studios, Inc., 464 U.S. 417 (1984).
                        19          59.    Defendant's conduct and contributory infringement is and has been
                        20   willful, intentional, purposeful, and in disregard of the rights of Plaintiff, and has
                        21   caused substantial damage to Plaintiff
                        22          60.    As a direct and proximate result of Defendant's misconduct,
                        23   Plaintiff has been substantially harmed and should be awarded statutory
                        24   damages against Defendant pursuant to 17 U.S.C. §504(c) of up to $150,000 per
                        25   infringement in an amount to be proven at trial.
                        26
                        27
                        28


                                                                           8
                                                                PLAINTIFF'S COMPLAINT
                                   Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 9 of 12




                         1                                    THIRD COUNT
                         2                           (Vicarious Copyright Infringement)

                         3
                                    61.    Plaintiff repeats and incorporates, as though fully set forth herein,

                         4
                             each and every allegation contained in the preceding paragraphs, as though set

                         5
                             forth in full herein.

                         6
                                    62.    At all material times hereto, on information and belief, Defendant

                         7
                             had the right and ability to supervise and/or control the infringing conduct of its

                         8
                             Employees, Agents and members, and declined to exercise the right and ability

                         9
                             to supervise or control that infringing conduct, despite its legal right to stop or

                        10
                             limit the directly infringing conduct as well as the practicable ability to do so.

                        11
                                    63.    For example, on information and belief, Defendant had the

                        12
                             practicable ability to police the images on the Website when its Employees
BARSHAY SANDERS, PLLC




                        13
                             edited, modified and/or interacted with the Photographs, and therefore had the

                        14
                             right and ability to supervise and control the infringing Photographs.

                        15
                                    64.    As a direct and proximate result of such refusal to exercise its right

                        16
                             to stop or limit the infringing conduct, on information and belief, Defendant's

                        17
                             members have continued to infringe upon Plaintiff's Photographs, which in turn

                        18
                             generates profits for Defendant directly from the use of the Infringements.

                        19
                                    65.    On information and belief, Defendant enjoyed a directed financial

                        20
                             benefit from the infringing activity of its members, Employees and agents from,

                        21
                             inter alia, advertising revenue from the increased traffic to its Website and from

                        22
                             increase in fees paid by sponsors.

                        23
                                    66.    On information and belief, Defendant further enjoyed a directed

                        24
                             financial benefit from using the “draw” of Plaintiff's Photographs to increase
                             user traffic, thereby increasing advertising revenue.
                        25
                                    67.    Accordingly, Defendant is liable as vicarious infringers since they
                        26
                        27
                             profited from direct infringement while declining to exercise a right to stop or
                             limit it. See e.g., Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d. 1146, 1171
                        28


                                                                           9
                                                                PLAINTIFF'S COMPLAINT
                                    Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 10 of 12




                         1   (9th Cir. 2007); Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S.
                         2   913, 929-30 (2005).
                         3           68.     As a direct and proximate result of Defendant's misconduct,
                         4   Plaintiff has been substantially harmed and should be awarded statutory
                         5   damages against Defendant pursuant to 17 U.S.C. §504(c) of up to $150,000 per
                         6   infringement in an amount to be proven at trial.
                         7                                    FOURTH COUNT
                         8                                     (17 U.S.C. §1202)
                         9           69.     Plaintiff repeats and incorporates, as though fully set forth herein,
                        10   each and every allegation contained in the preceding paragraphs, as though set
                        11   forth in full herein.
                        12           70.     Upon information and belief, Defendant copied the Photograph
BARSHAY SANDERS, PLLC




                        13   from          Plaintiff’s    Facebook        Page       (https://www.facebook.com/
                        14   MelissaKellyImagery/photos/a.304023656286635.72426.294791260543208/815
                        15   340545154941/?type=3&theater) which contained a gutter credit at the side of
                        16   the Photograph stating “Melissa Kelly Imagery www.melissakellyimagery.com”
                        17   as well as embedded metadata in the photograph. A copy of the Facebook
                        18   posting is attached as Exhibit 6.
                        19           71.     Upon information and belief, Defendant intentionally and
                        20   knowingly removed copyright management information identifying Plaintiff as
                        21   the photographer of the Photograph.
                        22           72.     Defendant’s conduct violates 17 U.S.C. § 1202(b).
                        23           73.     Upon information and belief, Defendant’s falsification, removal
                        24   and/or alteration of the aforementioned copyright management information was
                        25   made without the knowledge or consent of Plaintiff.
                        26           74.     Upon information and belief, the falsification, alteration and/or
                        27   removal of said copyright management information was made by Defendant
                        28   intentionally, knowingly and with the intent to induce, enable, facilitate, or


                                                                           10
                                                                 PLAINTIFF'S COMPLAINT
                                  Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 11 of 12




                         1   conceal their infringement of Plaintiff’s copyright in the Photograph.
                         2         75.    Defendant also knew, or should have known, that such falsification,
                         3   alteration and/or removal of said copyright management information would
                         4   induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in
                         5   the Photograph.
                         6         76.    As a result of the wrongful conduct of Defendant as alleged herein,
                         7   Plaintiff is entitled to recover the damages that he sustained and will sustain, and
                         8   any gains, profits and advantages obtained Defendant because of their violations
                         9   of 17 U.S.C. § 1202, including attorney’s fees and costs.
                        10         77.    Alternatively, Plaintiff may elect to recover from Defendant
                        11   statutory damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least
                        12   $2,500 up to $25,000 for each violation of 17 U.S.C. § 1202.
BARSHAY SANDERS, PLLC




                        13
                        14                               PRAYER FOR RELIEF
                        15         WHEREFOREPlaintiff respectfully requests judgment as follows:
                        16         That the Court enters a judgment finding that Defendant has infringed on
                        17   Plaintiff's rights to the Photographs in violation of 17 U.S.C. §501 et seq. and
                        18   award damages and monetary relief as follows:
                        19         a.     Statutory damages against Defendant pursuant to 17 U.S.C. §504(c)
                        20                of up to $150,000 per infringement or in the alternative Plaintiff's
                        21                actual damages and the disgorgement of Defendant' wrongful
                        22                profits in an amount to be proven at trial; and
                        23         b.     Statutory damages against Defendant pursuant to 17 U.S.C.
                        24                §1203(c) in a sum of at least $2,500 up to $25,000 for each
                        25                violation of 17 U.S.C. § 1202;
                        26         b.     A permanent injunction against Defendant pursuant to 17 U.S.C.
                        27                §502; and
                        28


                                                                         11
                                                               PLAINTIFF'S COMPLAINT
                                 Case 2:20-cv-01857-RAJ Document 1 Filed 12/29/20 Page 12 of 12




                         1        c.   Plaintiff's attorneys' fees pursuant to 17 U.S.C. §505; and
                         2        d.   Plaintiff's costs; together with
                         3        e.   Such other relief that the Court determines is just and proper.
                         4
                         5   DATED: December 29, 2020
                         6
                                                                  BARSHAY SANDERS, PLLC
                         7
                         8                                        By: /s/ Craig B. Sanders ____________
                                                                  Craig B. Sanders, Esq. (WA Bar. 46986)
                         9
                                                                  100 Garden City Plaza, Suite 500
                        10                                        Garden City, New York 11530
                        11                                        Tel: (516) 203-7600
                                                                  Fax: (516) 281-7601
                        12                                        csanders@barshaysanders.com
BARSHAY SANDERS, PLLC




                        13                                        Attorneys for Plaintiff
                                                                  File No.: 121147
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                      12
                                                            PLAINTIFF'S COMPLAINT
